EXHIBIT 10.1

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

dated as of July 2, 2009

by and among

PACKETVIDEO CORPORATION,

NEXTWAVE WIRELESS INC.,

NEXTWAVE BROADBAND INC.

and

NTT DOCOMO, INC.

 

 

 

--------------------------------------------------------------------------------



 

 

Page    

1.

AGREEMENT TO PURCHASE AND SELL SHARES

2

 

(a)

Restated Certificate of Incorporation

2

 

(b)

Purchase and Sale of the Purchased Shares

2

 

(c)

Use of Proceeds

2

2.

CLOSING CONDITIONS

2

 

(a)

Conditions to Obligations of the Purchaser at Closing

2

 

(b)

Conditions to Obligations of Seller at Closing

4

3.

CLOSING

5

4.

REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF PARENT, SELLER AND THE
COMPANY 5

 

(a)

Organization, Good Standing and Qualification

6

 

(b)

Capitalization

6

 

(c)

Authority; Noncontravention

7

 

(d)

Valid Issuance of Purchased Shares

8

 

(e)

Consents

8

 

(f)

Financial Statements; Accounts Receivable; Undisclosed Liabilities

8

 

(g)

Brokers and Other Advisors

9

 

(h)

Absence of Certain Changes or Events

9

 

(i)

Legal Proceedings

10

 

(j)

Compliance with Laws, Permits

11

 

(k)

Compliance with Securities Laws

11

 

(l)

No Integrated Offering

11

 

(m)

Subsidiaries

12

 

(n)

Corporate Records

12

 

(o)

Taxes

13

 

(p)

Property and Assets

14

 

(q)

Intellectual Property

14

 

(r)

Insurance

16

 

(s)

Material Contracts and Obligations

16

 

(t)

Employee Benefits

17

 

(u)

Labor

17

 

i

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

(v)

Related Party Transactions

18

 

(w)

Environmental, Health and Safety Matters

18

 

(x)

Customers

19

 

(y)

SEC Filings

19

 

(z)

Solvency

20

 

(aa)

Disclosure

20

5.

REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASER

20

 

(a)

Organization, Good Standing and Qualification

20

 

(b)

Authority

20

 

(c)

No Conflicts

21

 

(d)

Purchase for Own Account

21

 

(e)

Investment Experience

21

 

(f)

Status of the Purchaser

21

 

(g)

Reliance Upon the Purchaser’s Representations

21

 

(h)

Receipt of Information

21

 

(i)

Restricted Securities

22

 

(j)

Legends

22

6.

CERTAIN POST-CLOSING COVENANTS

23

 

(a)

Technology Collaboration Agreement

23

 

(b)

Equity Incentive Plan

23

 

(c)

Form UCC3

23

7.

INDEMNIFICATION

23

 

(a)

Survival of Representations and Warranties

23

 

(b)

Indemnification Provisions for the Purchaser’s Benefit

24

 

(c)

Indemnification Provisions for Parent and Seller’s Benefit

24

 

(d)

Exclusive Remedy

24

8.

DEFINED TERMS

25

9.

MISCELLANEOUS

31

 

(a)

Successors and Assigns

31

 

ii

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

 

Page

 

(b)

Governing Law; Jurisdiction; Waiver of Jury Trial

31

 

(c)

Specific Enforcement

32

 

(d)

Expenses

32

 

(e)

Counterparts

32

 

(f)

Headings

32

 

(g)

Notices

32

 

(h)

Amendments

33

 

(i)

Reporting and Publicity

33

 

(j)

Waivers

34

 

(k)

Replacement of Shares

34

 

(l)

Severability

34

 

(m)

Entire Agreement

34

 

(n)

Further Assurances

34

 

(o)

Meaning of “Include” and “Including”

34

 

(p)

No Presumption Against Drafting Party

34

 

(q)

No Third-Party Beneficiaries

35

 

(r)

Facsimile and E-mail Signatures

35

 

(s)

Corporate Securities Law

35

 

iii

 

 

 

--------------------------------------------------------------------------------



 

 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
July 2, 2009, by and among PacketVideo Corporation, a Delaware corporation (the
“Company”), NextWave Wireless Inc., a Delaware corporation (“Parent”), NextWave
Broadband Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Seller”), and NTT DoCoMo, Inc. (the “Purchaser” and, together with the
Company, Parent and Seller, each a “Party” and, collectively, the “Parties”).

RECITALS

WHEREAS, Seller holds all of the issued and outstanding capital stock of the
Company, and wishes to sell a portion of such stock to Purchaser in order to
facilitate an investment by Purchaser in the Company; and

WHEREAS, the Company shall authorize the creation of a new class of common stock
designated as Class A Common Stock, par value $0.001 per share, of the Company
(the “Class A Common Stock”) by filing an Amended and Restated Certificate of
Incorporation of the Company in the form attached hereto as Exhibit A with the
office of the Secretary of State of the State of Delaware in accordance with the
General Corporation Law of the State of Delaware; and

WHEREAS, upon the filing of such Amended and Restated Certificate of
Incorporation, the Company’s capital stock shall be recapitalized (the
“Recapitalization”) and shall consist of the Class A Common Stock and Class B
Common Stock, par value $0.001 per share (the “Class B Common Stock” and,
together with the Class A Common Stock, collectively, “Common Stock”), all
shares of which shall be held by Seller immediately after the Recapitalization;

WHEREAS, Seller desires to sell to the Purchaser immediately following the
Recapitalization, and the Purchaser desires to purchase and acquire from Seller
immediately following the Recapitalization, all issued and outstanding shares of
Class A Common Stock (the “Purchased Shares”), which shall constitute 35% of the
issued and outstanding shares of common stock of the Company;

WHEREAS, the Company and the Purchaser plan to enter into a Technology
Collaboration Agreement within sixty (60) days of the Closing Date, providing
for the mutual management of the Company’s development efforts relating to the
Purchaser’s products and technologies on the terms and conditions set forth
therein that are mutually satisfactory to the Company and the Purchaser (the
“Technology Collaboration Agreement”); and

WHEREAS, certain capitalized terms are used herein as defined in Article 8
hereof.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------



1.

AGREEMENT TO PURCHASE AND SELL SHARES.



(a)       Restated Certificate of Incorporation. The Company shall adopt and
file with the Secretary of State of the State of Delaware on or before the
Closing Date (as defined below) the Amended and Restated Certificate of
Incorporation in the form attached hereto as Exhibit A (the “Restated
Certificate of Incorporation”).

(b)       Purchase and Sale of the Purchased Shares. Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), Seller agrees
to sell to the Purchaser, and the Purchaser agrees to purchase, the Purchased
Shares for an aggregate purchase price of $45.5 million (the “Purchase Price”).

(c)       Use of Proceeds. The Seller shall use the “net proceeds” (as
determined in accordance with the Note Agreements) from the sale of the
Purchased Shares to pay down the Notes in accordance with the terms and
conditions thereof and of the related Note Agreements.

2.

CLOSING CONDITIONS.

(a)       Conditions to Obligations of the Purchaser at Closing. The obligations
of the Purchaser to purchase the Purchased Shares and enter into the other
Transaction Documents at the Closing are subject to the fulfillment, on or
before the Closing, of each of the following conditions, unless otherwise waived
by the Purchaser in writing.

(i)        Representations and Warranties. The representations and warranties of
the Company, Parent and Seller contained in Article 4 shall be true and correct
in all material respects (except to the extent that such representations and
warranties are qualified by the term “material” or contain a term such as
“Material Adverse Effect,” in which case such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects) as of the Closing with the same effect as if
made on and as of the Closing.

(ii)       Performance. Each of the Company, Parent and Seller shall have
performed and complied with all covenants, agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.

(iii)      Compliance Certificate. The President(s) of each of the Company,
Parent and Seller shall have delivered to the Purchaser at the Closing a
certificate certifying that the conditions specified in Section 2(a) have been
fulfilled.

(iv)      Company Secretary’s Certificate. The Secretary of the Company shall
have delivered to the Purchaser at the Closing a certificate and attached
thereto (i) a true and correct copy of the Restated Certificate of Incorporation
as in effect at the time of the Closing, (ii) the Company’s Bylaws as in effect
at the time of the Closing, (iii) good standing certificates (including tax good
standing) with respect to the Company from the applicable authorities in
Delaware and California, dated no more than ten (10) days before the Closing
Date, (iv) resolutions of the Board of Directors of the Company adopting and
approving filing of the Restated Certificate of Incorporation with the Secretary
of State of the State of Delaware, the execution and delivery of the Transaction
Documents by the Company, and the consummation of the

 

2

 


 



 

transactions contemplated under the Transaction Documents, and (v) resolutions
of the sole stockholder of the Company adopting and approving the filing of the
Restated Certificate of Incorporation with the Secretary of State of the State
of Delaware.

(v)       Qualifications. All authorizations, approvals or Permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful sale of the Purchased
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.

(vi)      Consents. The Company shall have obtained the consents, Permits and
waivers set forth in Schedule 2(a)(vi) hereto, including the consents of the
holders of the Notes in the form attached hereto as Exhibit D.

(vii)     Fairness Opinion. The Board of Directors of the Company shall have
received, and provided to the Purchaser a true, correct and complete copy of, a
written opinion from a reputable financial advisor experienced in preparing and
delivering fairness opinions in merger and acquisition transactions to the
effect that, as of the date thereof and based upon and subject to the
assumptions, procedures, factors, qualifications and limitations set forth
therein, the Purchase Price is fair to Parent and Seller from a financial point
of view, and such opinion shall not have been amended or rescinded as of the
date of this Agreement.

(viii)    No Injunction. No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or government agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by the Transaction Documents.

(ix)      Amended and Restated Certificate of Incorporation. The Company shall
have adopted and filed with the Secretary of State of the State of Delaware the
Restated Certificate of Incorporation, which shall continue to be in full force
and effect as of the Closing.

(x)       Stockholders Agreement. The Company and Seller shall have executed and
delivered to the Purchaser the Stockholder Agreement in the form attached hereto
as Exhibit B (the “Stockholders Agreement”).

(xi)      Registration Rights Agreement. The Company shall have executed and
delivered to the Purchaser the Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”)

(xii)     Board of Directors. As of the Closing, the authorized size of the
Board shall be three (3), and the Board shall be comprised of James C. Brailean,
as the individual appointed by the Company, Francis Harding, as the individual
appointed by Parent, and Toshio Miki, as the individual appointed by the
Purchaser.

(xiii)    Reservation of Shares. The shares of Class B Common Stock issuable
upon conversion of the Purchased Shares shall have been duly authorized and
reserved for issuance upon such conversion.

 

3

 

--------------------------------------------------------------------------------



(xiv)    Certain Releases and Documentation. The Purchaser shall have received
evidence reasonably satisfactory to the Purchaser of each of the following:

(1)       The irrevocable and unconditional release and discharge of (A) the
Company and its Subsidiaries from any and all guarantees, other obligations and
liabilities in respect of any indebtedness, obligations or liabilities of Parent
or Parent’s Affiliates (other than the Company and its Subsidiaries) pursuant to
a release in the form attached hereto as Exhibit D, and (B) all Liens on the
shares of Class A Common Stock in favor of holders of the Notes pursuant to a
release in the form attached hereto as Exhibit D.

(2)       Documentation showing the Company’s receipt of advances of working
capital from and after December 28, 2008 through the Closing Date (which in no
event shall exceed $15,000,000 in the aggregate) from Parent and its Affiliates
to the Company, whether under the Working Capital Agreement (as defined below)
or otherwise, as properly documented pursuant to definitive documentation, which
documentation shall be in a form and substance satisfactory to the Purchaser
(“Permitted Working Capital Amounts”);

(3)       Any and all indebtedness, if any, owed by the Company or any of its
Subsidiaries to Parent, Seller or any of their Affiliates (except Permitted
Working Capital Amounts) shall have been contributed to the capital of the
Company prior to the Closing, without any Liability or any adverse Tax
consequence to the Company or any of its Subsidiaries or the payment of any
consideration or issuance of any capital stock to Parent, Seller or any of their
Affiliates by the Company or any of its Subsidiaries, as evidenced by the
agreement in the form attached hereto as Exhibit E (the “Working Capital
Agreement”) .

(xv)     Employment Agreements. The Purchaser shall have received true, correct
and complete copies of employment agreements between the Company and those
employees listed on Schedule 2(a)(xv) hereto in the form attached hereto as
Exhibit F, which agreements shall be effective as of the Closing.

(xvi)    Opinion of Seller’s Counsel. The Purchaser shall have received from
Cooley Godward Kronish LLP, counsel for the Company, Parent and Seller, an
opinion, dated as of the Closing Date, in a form reasonably agreed to by the
Parties.

(xvii)   FIRPTA Certificate. The Purchaser shall have received from Seller a
duly executed certificate of non-foreign status meeting the requirements of
Treasury Regulation Section 1.1445-2(b)(2).

(xviii)  Assignment Separate from Certificate. The Purchaser shall have received
from Seller a stock assignment separate from certificate for the transfer of the
Purchased Shares by Seller to Purchaser. As soon as practicable following the
Closing Date, the Seller shall deliver to Purchaser the original stock
certificate representing the Purchased Shares.

(b)       Conditions to Obligations of Seller at Closing. The obligations of
Seller to sell the Purchased Shares to the Purchaser and enter into the other
Transaction Documents at the Closing, as the case may be, are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived by it.

 

4

 

--------------------------------------------------------------------------------



(i)        Representations and Warranties. The representations and warranties of
the Purchaser contained in Article 5 shall be true and correct in all material
respects (except to the extent that such representations and warranties are
qualified by the term “material” or contain a term such as “Material Adverse
Effect,” in which case such representations and warranties (as so written,
including the term “material” or “Material Adverse Effect”) shall be true and
correct in all respects) as of the Closing with the same effect as if made on
and as of the Closing.

(ii)       Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

(iii)      Stockholders Agreement. The Purchaser shall have executed and
delivered to the Company the Stockholder Agreement.

(iv)      Registration Rights Agreement. The Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement.

(v)       No Injunction. No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or government agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by the Transaction Documents.

3.

CLOSING.

(a)       The closing of the purchase and sale of the Purchased Shares (the
“Closing”) shall take place at the offices of Seller at 10350 Science Center
Drive, Suite 210, San Diego, California 92121 on the date hereof immediately
following the satisfaction or waiver of the conditions described in Article 2
hereof or at such other time or place as the Parties may mutually agree. The
date of the Closing is referred to herein as the “Closing Date.”

(b)       At the Closing, against full payment of the Purchase Price for the
Purchased Shares, by wire transfer of immediately available funds by the
Purchaser to The Bank of New York, as collateral agent for and representative of
the holders of the Notes, for the benefit of Seller in accordance with the wire
transfer instructions attached hereto as Exhibit G, which wire transfer shall
constitute full and final payment of the Purchase Price to Seller, Seller shall
deliver to the Purchaser one or more stock certificates (the “Certificates”)
registered in the name of the Purchaser, representing the Purchased Shares and
bearing the legends set forth in Section 5(j) herein. Closing documents may be
delivered by facsimile or by electronic mail.

4.             REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF PARENT,
SELLER AND THE COMPANY.

The Company, Parent and Seller each hereby represents and warrants to the
Purchaser that, except as disclosed in the disclosure schedule delivered to
Purchaser in connection herewith (the “Disclosure Schedule”), which exceptions
shall be deemed to be part of and qualify the representations and warranties
made hereunder, the following representations and warranties are true and
correct in all respects as of the date hereof, and they will be true and correct
in all material respects (except to the extent that such representations and
warranties are

 

5

 

--------------------------------------------------------------------------------



qualified by the term “material” or contain a term such as “Material Adverse
Effect,” in which case such representations and warranties (as so written,
including the term “material” or “Material Adverse Effect”) will be true and
correct in all respects), except as otherwise indicated. The Disclosure Schedule
shall be arranged with specific reference to the Section or subsection of this
Article 4 to which the information stated in such Disclosure Schedule relates
(provided, however, that any disclosure contained in any section of the
Disclosure Schedule shall be deemed to be disclosed with respect to any other
Section or subsection of this Article 4 only to the extent that it is reasonably
and readily apparent that such disclosure is applicable to such other Section or
subsection of this Article 4).

(a)       Organization, Good Standing and Qualification. Each of the Company,
Parent and Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority necessary to own, lease and operate all of its properties
and assets and to carry on its business as it is now being conducted and as
currently proposed by its management to be conducted. Each of the Company,
Parent and Seller is duly qualified or authorized to do business and is in good
standing in each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.

(b)       Capitalization. Immediately prior to the Recapitalization, the
authorized capital stock of the Company consisted of 55,000,000 shares of common
stock, par value $0.001 per share, of which 46,750,000 are issued and
outstanding (all of which are owned by Seller), have been duly authorized and
are validly issued, fully paid and nonassessable and free of all Liens
(including any option, right of first refusal, proxy, voting trust or agreement,
or Transfer restriction under any stockholder or similar agreement), except
Liens in favor of holders of the Notes, and restrictions on Transfer other than
restrictions on Transfer under applicable federal and state securities laws and
under the Transaction Documents. After giving effect to the Recapitalization,
and immediately prior to the Closing, the authorized capital stock of the
Company consists of 75,000,000 shares of Common Stock, consisting of 18,000,000
shares of Class A Common Stock, 16,362,500 shares of which are issued and
outstanding and owned by Seller, and 57,000,000 shares of Class B Common Stock,
of which 30,387,500 shares are issued and outstanding and owned by Seller and
16,362,500 shares of Class B Common Stock are reserved for issuance upon
conversion of the outstanding shares of Class A Common Stock, and all of such
outstanding shares of Common Stock have been duly authorized and are validly
issued, are fully paid and nonassessable and free of all Liens (including any
option, right of first refusal, proxy, voting trust or agreement, or Transfer
restriction under any stockholder or similar agreement) and restrictions on
Transfer other than restrictions on Transfer under applicable federal and state
securities laws and under the Transaction Documents. All outstanding shares of
capital stock of the Company were issued in compliance with all applicable
federal and state securities Laws. No shares of preferred stock are authorized,
issued or outstanding, and no shares of Common Stock or preferred stock are held
by the Company in its treasury. There is no existing option, warrant, call,
right or Contract of any character to which the Company is a party requiring,
and there are no securities of the Company outstanding which upon conversion or
exchange would require, the issuance, sale or Transfer of any additional shares
of capital stock or other equity securities of the Company or other securities
convertible into, exchangeable for or

 

 

6

 

--------------------------------------------------------------------------------



evidencing the right to subscribe for or purchase shares of capital stock or
other equity securities of the Company. None of the Company, Parent and Seller
is a party to any voting trust or other Contract with respect to the voting,
redemption, sale, Transfer or other disposition of the capital stock of the
Company.

 

(c)

Authority; Noncontravention.

(i)        Each of the Company, Parent and Seller has all necessary corporate
power, authority and legal capacity to execute and deliver this Agreement, the
other Transaction Documents and the Technology Collaboration Agreement and to
consummate the transactions contemplated by the Transaction Documents subject to
the terms and conditions set forth therein (collectively, the “Transactions”).
The execution and delivery of the Transaction Documents, the performance by the
Company, Parent and Seller of their respective obligations thereunder, and the
consummation by the Company, Parent and Seller of the Transactions, have been
duly authorized and approved by such Party’s board of directors and no other
corporate action on the part of such Party is necessary to authorize the
execution, delivery and performance by such Party of the Transaction Documents
and the consummation of the Transactions, except for the requisite approvals
contemplated by Section 4(c)(i). This Agreement has been, and each of the other
Transaction Documents will be at their execution and delivery to the Purchaser,
duly and validly executed and delivered by the Company, Parent and Seller and,
assuming due authorization, execution and delivery hereof and thereof by the
Purchaser, constitutes, and each of the other Transaction Documents when so
executed and delivered, will constitute, legal, valid and binding obligations of
each of the Company, Parent and Seller, enforceable against such Party in
accordance with their respective terms, except that such enforceability (i) may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general application affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at Law or in equity.

(ii)       None of the execution and delivery of this Agreement or any of the
other Transaction Documents by the Company, Parent and Seller, the consummation
by the Company, Parent and Seller of the Transactions (including the
Recapitalization and the conversion of shares of Class A Common Stock into
shares of Class B Common Stock), or compliance by the Company, Parent and Seller
with any of the terms or provisions of the Transaction Documents, will conflict
with or result in a violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or give
rise to any obligation of such Party to make any material payment under, or to
the increased, additional, accelerated or guaranteed rights or entitlements of
any Person under, or result in the creation of any Liens upon any of the
properties or assets of such Party or any Subsidiary of such Party under, any
provision of (i) the certificate of incorporation and bylaws or other comparable
organizational documents of such Party, (ii) any Contract or Permit to which
such Party or any Subsidiary of such Party is a party or by which any of the
properties or assets of such Party or any or any Subsidiary of such Party are
bound, (iii) any Order of any Governmental Authority applicable to such Party or
any Subsidiary of such Party or any of the properties or assets of such Party or
any Subsidiary of such Party, or (iv) any applicable Law; except in the case of
clause (ii), and (iii), for any conflict, violation,

 

7

 

--------------------------------------------------------------------------------



default, loss of benefit, or right of termination, cancellation or acceleration
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(d)

Valid Issuance of Purchased Shares.

(i)       The Purchased Shares will be, upon the Recapitalization, duly
authorized, validly issued, fully paid, nonassessable, and free of all Liens,
except Liens in favor of holders of the Notes, and restrictions on Transfer
other than restrictions on Transfer other than restrictions on Transfer under
applicable federal and state securities laws and under the Transaction
Documents. The Purchased Shares, upon transfer to the Purchaser, shall have been
transferred in compliance with all applicable federal and state securities laws
and free of all Liens. The shares of Class B Common Stock issuable upon
conversion of the Purchased Shares has been duly reserved for issuance, and upon
issuance in accordance with the terms of the Restated Certificate of
Incorporation, will be validly issued, fully paid and nonassessable and free of
all Liens (including any option, right of first refusal, proxy, voting trust or
agreement, or Transfer restriction under any stockholder or similar agreement)
and restrictions on Transfer other than restrictions on Transfer under the
Transaction Documents and applicable federal and state securities laws. Based in
part upon the representations of the Purchaser in Article 5 of this Agreement,
the shares of Class B Common Stock issuable upon conversion of the Purchased
Shares will be issued in compliance with all applicable federal and state
securities laws.

(ii)       The Purchase Price is a result of arm’s length negotiations by the
parties and the Company, Parent and Seller have determined that the Purchase
Price represents the fair market value of the Purchased Shares, taking into
account all the facts and circumstances existing as of the date of this
Agreement, including, but not limited to, the financial condition, assets and
liabilities of the Company and its Subsidiaries, the lack of liquidity for the
Purchased Shares and the future prospects of the Company and its Subsidiaries.

(e)           Consents. No consent, waiver, approval, Order, Permit or
authorization of, or filings, declarations or registrations with, or
notification to, any Person or Governmental Authority is required in connection
with the execution and delivery of this Agreement or the other Transaction
Documents by the Company, Parent or Seller, the compliance by the Company,
Parent and Seller with any of the provisions hereof or the consummation by the
Company, Parent or Seller of the Transactions, except for those consents and
filings set forth on Schedule 4(e), and such consents, waivers, approvals,
Orders, Permits, or authorizations of, or filings, declarations or registrations
with, or notifications to any Person or Governmental Authority that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(f)

Financial Statements; Accounts Receivable; Undisclosed Liabilities.

(i)        True, correct and complete copies of (i) the unaudited consolidated
financial statements of the Company and its Subsidiaries as of and for the year
ending December 29, 2007 and December 27, 2008, each of which includes a
statement of cash flows and statement of operations for such fiscal year and a
balance sheet as at the last day thereof and (ii) the unaudited consolidated
financial statement of the Company and its Subsidiaries as of and for the fiscal
quarter ending March 27, 2009, which includes a statement of cash flows and

 

 

8

 

--------------------------------------------------------------------------------



statement of operations for such fiscal quarter and a balance sheet (the
“Balance Sheet”) as of the last day thereof (the “Balance Sheet Date”), are
attached hereto as Schedule 4(f)(i) (the financial statements referred to in
this clause (ii) are the “Interim Financial Statements,” and, collectively, the
financial statements referred to in clause (i) above and this clause (ii) are
the “Financial Statements”). Each of the Financial Statements (i) has been
prepared in accordance with the books and records of the Company, (ii) has been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto), and (iii)
presents fairly in all material respects the consolidated financial position,
results of operations and cash flows of the Company and its Subsidiaries as at
the respective dates for the periods indicates and for the respective periods
indicated therein, except as otherwise noted therein and subject to normal and
recurring year-end adjustments and the absence of notes that will not,
individually or in the aggregate, be material. The Company maintains a standard
system of accounting established and administered in accordance with GAAP.

(ii)       All accounts receivable of the Company and its Subsidiaries that are
reflected on the Balance Sheet or on the accounting records of the Company and
its Subsidiaries as of the Closing Date (collectively, the “Accounts
Receivable”) represent or will represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
Unless paid prior to the Closing Date, the Accounts Receivable are or will be as
of the Closing Date current and collectible net of the respective reserves shown
on the Balance Sheet or on the accounting records of the Company and its
Subsidiaries as of the Closing Date (which reserves are believed by the Company
to be adequate in all material respects and calculated consistent with past
practice).

(iii)      Neither the Company nor any of its Subsidiaries has any Indebtedness,
Liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise, whether known or unknown) whether or not required, if known, to be
reflected in or reserved against or otherwise described on a consolidated
balance sheet of the Company prepared in accordance with GAAP or the notes
thereto, except Indebtedness, Liabilities and obligations (A) as and to the
extent fully reflected in, reserved against or otherwise described in the
balance sheets included in the Financial Statements, (B) liabilities incurred
for legal and transactional expenses in connection with the Transactions or the
Transaction Documents, or (C) incurred after the Balance Sheet Date in the
Ordinary Course of Business, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect. Since the Balance Sheet
Date, neither the Company nor any of its Subsidiaries has failed to promptly pay
and discharge any current Liabilities except where disputed in good faith by
appropriate proceedings, and has not accelerated the collection of any accounts
receivable.

(g)       Brokers and Other Advisors. No Person has acted, directly or
indirectly, as a broker, finder or financial advisor for the Company, Parent or
Seller in connection with the Transactions, and no Person is entitled to any fee
or commission or like payment in respect thereof.

(h)       Absence of Certain Changes or Events. From the Balance Sheet Date to
the date of this Agreement, there have not been any events, changes, occurrences
or state of facts that, individually or in the aggregate, have had or would
reasonably be expected to have a Material

 

9

 

--------------------------------------------------------------------------------



Adverse Effect. Since the Balance Sheet Date, the Company and its Subsidiaries
have carried on and operated their respective businesses in all material
respects in the Ordinary Course of Business. Without limiting the generality of
the foregoing, from the Balance Sheet Date to the date of this Agreement, except
as contemplated by the Transactions or the Transaction Documents entered into as
of the date hereof:

(i)        there has not been any declaration, setting aside or payment of any
dividend or other distribution in respect of any shares of capital stock of the
Company or any repurchase, redemption or other acquisition by the Company or any
of its Subsidiaries of any outstanding shares of capital stock or other
securities of or other ownership interest in the Company or any of its
Subsidiaries;

(ii)       neither the Company nor any of its Subsidiaries has made any loan
(other than advances of compensation) to, or entered into any other material
transaction (other than employment-related transactions) with, any of its
Affiliates, directors, officers or employees other than in the Ordinary Course
of Business;

(iii)      neither the Company nor any of its Subsidiaries has mortgaged,
pledged or been subjected to any Lien on any of its material assets, or acquired
any material assets or sold, assigned, conveyed, leased or otherwise disposed of
or Transferred any material assets of the Company or any Subsidiary, except for
assets acquired or sold, assigned, conveyed, leased or otherwise disposed of or
Transferred in the Ordinary Course of Business;

(iv)      neither the Company nor any of its Subsidiaries has issued any note,
bond or other debt security or created, incurred, assumed or guaranteed any
indebtedness for borrowed money or capitalized lease obligation involving more
than $100,000 in the aggregate;

(v)       neither the Company nor any of its Subsidiaries has assigned, granted
any exclusive license or sublicense of any rights under or with respect to, or
otherwise Transferred, any material Intellectual Property, except non-exclusive
licenses granted in the Ordinary Course of Business;

(vi)      neither the Company nor any of its Subsidiaries has received notice
of, instituted or settled any material Proceeding;

(vii)     there has been no change made or authorized in the certificate of
incorporation, bylaws or other comparable organizational documents of the
Company or any of its Subsidiaries except as expressly contemplated by this
Agreement;

(viii)    neither Company nor any Subsidiary has issued, sold or otherwise
disposed of any of its capital stock, or granted any options, warrants or other
rights to purchase or obtain (including upon conversion, exchange or exercise)
any of its capital stock except to the Purchaser pursuant to the Transaction
Documents;

(ix)      none of Company or any of its Subsidiaries has agreed, committed,
arranged or entered into any understanding to do anything set forth in this
Section 4(h).

 

10

 

--------------------------------------------------------------------------------



(i)        Legal Proceedings. Except for matters that have not had or would not
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, there is no pending or, to the Knowledge of the Company, Parent
or Seller threatened legal, administrative, arbitral or other Proceeding
against, or governmental or regulatory investigation of, the Company or any of
its Subsidiaries (or to the Knowledge of the Company, Parent or Seller, pending
or threatened, against any of the officers, directors or employees of the
Company or any of its Subsidiaries with respect to their business activities on
behalf of the Company), or to which the Company or any of its Subsidiaries is
otherwise a party before any Governmental Authority, nor is there any Order
imposed (or, to the Knowledge of the Company, Parent or Seller threatened to be
imposed) upon the Company, any of its Subsidiaries or the assets of the Company
or any of its Subsidiaries, by or before any Governmental Authority. To
Knowledge of the Company, Parent or Seller, there is no action, suit,
proceeding, hearing or investigation that is expected to be brought against
Company or any Subsidiary that would have or would reasonably be expected to
have a Material Adverse Effect.

 

(j)

Compliance with Laws, Permits.

(i)        The Company and each of its Subsidiaries is in compliance in all
material respects with all Laws and Permits applicable to it, any of its
properties or other assets or any of its businesses or operations, except for
any noncompliance with Permits that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(ii)       The Company and each of its Subsidiaries hold all material Permits
necessary for the lawful conduct of their respective businesses as they are now
being conducted and as currently proposed by their respective managements to be
conducted, and each such material Permit is in full force and effect and will
continue to be in full force and effect on identical terms upon the consummation
of the Transactions, other than any Permits the failure of which to remain in
full force and effect would not reasonably be expected to have a Material
Adverse Effect.

(iii)      There is no term or provision of any Law or Order applicable to or
binding upon the Company, that has had or would reasonably be expected to have a
Material Adverse Effect. To the Knowledge of the Company, Parent or Seller, none
of the employees of the Company or any of its Subsidiaries is in violation of
any contract or covenant (either with the Company or with another entity)
relating to employment, patent, other proprietary information disclosure,
non-competition, or non-solicitation, other than any such violations that would
not reasonably be expected to have a Material Adverse Effect.

(k)       Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchaser in Section 5 hereof, the offer and
transfer of the Purchased Shares to the Purchaser is exempt from the
registration and prospectus delivery requirements of the Securities Act. Neither
the Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising, including but not limited to, advertisement, articles, notices or
other communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising, in
connection with the offer and sale of the Purchased Shares.

 

11

 

--------------------------------------------------------------------------------



(l)        No Integrated Offering. None of the Company, its Subsidiaries, any of
their Affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration or
qualification of any of the Securities under the Securities Act or cause the
offering of the Purchased Shares to be integrated with prior or concurrent
offerings by the Company for purposes of the Securities Act. None of the
Company, its Subsidiaries, their Affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration or qualification of any of the Purchased Shares under
the Securities Act or cause the offering of the Purchased Shares to be
integrated with any other offering.

(m)      Subsidiaries. Schedule 4(m) sets forth each Subsidiary of the Company
and the jurisdiction in which each such Subsidiary is incorporated or organized,
the number of shares of its authorized capital stock, the number and class of
shares thereof duly issued and outstanding, the names of all stockholders or
other equity owners and the number of shares of stock owned by each stockholder
or the amount of equity owned by each equity owner thereof. Each Subsidiary of
the Company is a duly organized and validly existing corporation or other entity
in good standing under the laws of the jurisdiction of its incorporation or
organization and is duly qualified or authorized to do business as a foreign
corporation or entity and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except for such
jurisdictions in which the failure to be qualified and in good standing would
not have a Material Adverse Effect. Each Subsidiary of the Company has all
requisite corporate or entity power and authority necessary to own, lease and
operate all of its properties and assets and to carry on its business as it is
now being conducted and as currently proposed by its management to be conducted.
The outstanding shares of capital stock or equity interests of each Subsidiary
have been duly authorized and are validly issued, fully paid and nonassessable
and were issued in compliance with all applicable securities Laws, and all such
shares or other equity interests represented as being owned by the Company are
owned by it free and clear of any and all Liens (including any option, right of
first refusal, proxy, voting trust or agreement, or Transfer restriction under
any stockholder or similar agreement) except as set forth in Schedule 4(m). No
shares of capital stock are held by any Subsidiary of the Company as treasury
stock. There is no existing option, warrant, call, right or Contract of any
character to which any Subsidiary of the Company is a party requiring, and there
are no securities of any Subsidiary of the Company outstanding which upon
conversion or exchange would require, the issuance, sale or other Transfer of
any additional shares of capital stock or other equity interests of any
Subsidiary of the Company or other securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase shares of capital stock or
other equity interests of any Subsidiary of the Company. Other than the
Subsidiaries of the Company, neither the Company nor any Subsidiary of the
Company owns, directly or indirectly, any shares of capital stock or equity or
ownership interests in, any other Person (collectively, “Third-Party
Interests”). Neither the Company nor any Subsidiary of the Company have any
rights to, or are bound by any commitment or obligation to, acquire by any
means, directly or indirectly, any Third-Party Interests or to make any
investment in any Person.

 

(n)

Corporate Records.

 

 

12

 

--------------------------------------------------------------------------------



(i)        The Company has delivered to the Purchaser true, correct and complete
copies of the certificates of incorporation (each certified by the Secretary of
State or other appropriate official of the applicable jurisdiction of
organization) and by-laws (each certified by the secretary, assistant secretary
or other appropriate officer) or comparable organizational, documents of the
Company and each of its Subsidiaries.

(ii)       The minute books of the Company and each of its Subsidiaries
previously made available to the Purchaser contain true, correct and complete
records of all meetings and accurately, reflect in all material respects all
other corporate action of the stockholders and board of directors (including
committees thereof) of the Company and its Subsidiaries. The stock certificate
books and stock transfer ledgers of the Company and its Subsidiaries previously
made available to the Purchaser are true, correct and complete. All stock
transfer Taxes levied or payable with respect to all Transfers of shares of the
Company and its Subsidiaries prior to the date hereof have been paid and
appropriate transfer Tax stamps affixed.

 

(o)

Taxes. Except as set forth on Schedule 4(o):

(i)        The Company and each of its Subsidiaries has filed all Tax Returns
that were required to be filed by it. All such Tax Returns are true, correct and
complete in all material respects and the Company has maintained, to the extent
required, documentation supporting all positions taken thereon. The Company and
each of its Subsidiaries has timely paid all Taxes which were required to be
paid by it. The amount shown on the Financial Statements as provision for Taxes
is sufficient for payment of all accrued and unpaid Taxes for the period then
ended and all prior periods.

(ii)       Subsequent to July 19, 2005, neither the Company nor any of its
Subsidiaries has been a member of an Affiliated Group filing a Consolidated Tax
Return, other than an Affiliated Group of which Parent is the parent
corporation. Each such Affiliated Group of which Parent is the parent
corporation has filed all Consolidated Tax Returns that were required to be
filed by it for each taxable period during which any of the Company or any of
its Subsidiaries was a member of such Affiliated Group. All such Consolidated
Tax Returns are true, correct and complete in all material respects and Parent
has maintained, to the extent required by applicable Laws, documentation
supporting all positions taken thereon to the extent relating to the Company or
any of its Subsidiaries. Subsequent to July 19, 2005, each such Affiliated Group
of which Parent is the parent corporation has timely paid all Taxes which were
required to be paid by it for each taxable period during which any of the
Company or any of its Subsidiaries was a member of such Affiliated Group.
Neither the Company nor any of its Subsidiaries is a party to or bound by any
tax sharing, tax allocation, tax indemnity or similar agreement or arrangement
(whether or not written). Neither the Company nor any of its Subsidiaries has
any liability for the Taxes of another Person (other than the Company and its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any comparable
provision of state, local or foreign Tax Law), as a transferee or successor, by
contract, or otherwise.

(iii)      Except as set forth in Schedule 4(o)(iii), none of the Company’s or
any of its Subsidiaries’ federal or state income Tax Returns or other material
Tax Returns have been audited or examined by any Taxing Authority, and no
controversy with respect to Taxes of any type in a material amount is pending
or, to the Knowledge of the Company, Parent or Seller,

 

13

 

--------------------------------------------------------------------------------



threatened with regard to the Company or any of its Subsidiaries. There have
been no audits or other examinations of any of the Consolidated Tax Returns
filed by any Affiliated Group for any taxable period during which any of the
Company or any of its Subsidiaries was a member of such Affiliated Group, and no
controversy with respect to Taxes of any type in a material amount is pending
or, to the Knowledge of the Company, Parent or Seller, threatened with regard to
such Affiliated Group.

(iv)      The Company and each of its Subsidiaries have complied in all material
respects with all applicable Laws relating to the payment and withholding of
Taxes, and has duly and timely withheld and paid over to the appropriate Taxing
Authority all amounts required to be so withheld and paid under all applicable
Laws.

(v)       No claim has been made by any Taxing Authority in a jurisdiction where
the Company or any of its Subsidiaries does not file Tax Returns that it is or
may be subject to taxation by, or required to file any Tax Return in, that
jurisdiction.

(vi)      There are no outstanding assessments, claims or deficiencies for any
material amount of Taxes of the Company or any of its Subsidiaries that have
been proposed, asserted or assessed. No issue has been raised by a Taxing
Authority in any prior examination of the Company or any of its Subsidiaries
which, by application of the same or similar principles, would reasonably be
expected to result in a proposed deficiency of Taxes in a material amount for
any subsequent taxable period. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company or any of its
Subsidiaries.

(vii)     None of the Transactions will give rise to any withholding obligation
under any provision of Law (including Section 1445 of the Code).

(viii)    None of the Company or any of its Subsidiaries has incurred or will
incur any liability for Taxes, recognition of cancellation-of-debt income or
other adverse Tax consequences under applicable Tax Laws based on, arising out
of, in connection with or otherwise relating to the contribution to the capital
of the Company of the existing intercompany indebtedness described in Section
2(a)(xiv)(3).

(ix)      For purposes of this Section 4(o) , any reference to the Company or
any of its Subsidiaries shall be deemed to include any Person that merged with
or was liquidated into the Company or any of its Subsidiaries, respectively.

(p)           Property and Assets. The Company and each of its Subsidiaries has
good and marketable title to all of the tangible properties and assets that each
purports to own, including all tangible properties and assets reflected in the
Financial Statements, except those disposed of since the Balance Sheet Date in
the Ordinary Course of Business, and none of such properties or assets is
subject to any Lien other than the Permitted Exceptions. Neither the Company nor
any of its Subsidiaries owns any real property.

 

(q)

Intellectual Property.

(i)        The Company and its Subsidiaries own or otherwise have (or believes
in good faith they can acquire on commercially reasonable terms) sufficient
rights in and to all

 

 

14

 

--------------------------------------------------------------------------------



Intellectual Property used in and necessary to conduct the business of the
Company and its Subsidiaries as now being conducted and as currently proposed by
its management to be conducted.

(ii)       All Owned Registered IP (other than patents and patent applications)
which is material to the business of the Company or any of its Subsidiaries as
now being conducted is owned entirely by the Company and its Subsidiaries, is
valid and subsisting, and all patents and patent applications owned by the
Company or any of its Subsidiaries which are material to the business of the
Company or any of its Subsidiaries as now being conducted are owned entirely by
the Company and its Subsidiaries and, to the Knowledge of the Company are valid
and subsisting. All necessary registration, maintenance, renewal, and other
relevant filing fees due through the date hereof in connection with the Owned
Registered IP (other than any Owned Registered IP that has been intentionally
abandoned by the Company) have been timely paid and all necessary documents and
certificates in connection therewith have been timely filed with the relevant
patent, copyright, trademark, or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Owned Registered IP in full force and effect, except where the failure to timely
pay such fees or timely file such documents would not have a Material Adverse
Effect.

(iii)      The Company is not a party to any action, suit or proceeding, and is
not asserting any claim, against any Person for infringing or misappropriating
any of the Company’s or any of its Subsidiaries’ Intellectual Property. To the
Knowledge of the Company, neither the Company nor any of its Subsidiaries is
infringing or misappropriating the Intellectual Property rights of any other
Person. No claim or demand is pending, or to the Knowledge of the Company,
threatened against the Company or any Subsidiary that challenges the validity,
enforceability, use or exclusive ownership of any of Intellectual Property or
alleges any infringement, misappropriation, violation, or unfair competition or
trade practices (including, without limitation, any claim that the Company or
any of its Subsidiaries must license or refrain from using any Intellectual
Property of any third party). None of the Company’s or any of its Subsidiaries’
owned Intellectual Property is subject to any outstanding Order that restricts
in any manner the use, Transfer or licensing thereof by the Company or any of
its Subsidiaries or affects the validity, use or enforceability of any such
Intellectual Property, except for any restriction that would not have a Material
Adverse Effect.

(iv)      The Company and its Subsidiaries have executed written agreements with
all of their employees who have contributed to the development of the
Intellectual Property of the Company and its Subsidiaries, in which such
employees have assigned or agreed to assign to the Company or its Subsidiaries
all their rights in and to all material Intellectual Property they may develop
for the Company in the course of their employment pursuant to the terms of such
agreements, except where the failure to have any such agreement would not have a
Material Adverse Effect. The Company and its Subsidiaries have executed written
agreements with all consultants and contractors who have been retained in
connection with the development of material Intellectual Property by which the
consultants and contractors have assigned to the Company or its Subsidiaries all
their rights in and to such material Intellectual Property and agreed to
confidentiality provisions in such agreements, except where the failure to have
such agreements would not have a Material Adverse Effect.

 

15

 

--------------------------------------------------------------------------------



(v)       No government funding and no facilities of a university, college,
other educational institution or research center were used in the development of
any Intellectual Property owned by the Company or any of its Subsidiaries where,
as a result of such funding or the use of such facilities, the government or any
university, college, other educational institution or research center has any
rights in such Intellectual Property owned by the Company.

(r)            Insurance. The Company and each of its Subsidiaries has in full
force and effect fire and casualty insurance policies with extended coverage,
sufficient in amount (subject to reasonable deductions) to allow it to replace
any of its properties that might be damaged or destroyed. All such insurance
policies are in force and effect, and the Company and each of its Subsidiaries
has timely paid all applicable premiums thereunder. Except as set forth on
Schedule 4(r), to the Knowledge of the Company, Parent and Seller, no event
relating to the Company or any of the Subsidiaries has occurred which would
reasonably be expected to result in a retroactive upward adjustment in premiums
under any such insurance policies or which would reasonably be expected to
result in a prospective upward adjustment in such premiums.

 

(s)

Material Contracts and Obligations.

(i)        The Company has made available to the Purchaser copies of all of the
following Contracts (or written summaries in the case of oral Contracts) to
which the Company or any of its Subsidiaries is a party or by which it is bound
(but only to the extent material): (A) all material Contracts to which Parent,
Seller or any of their Affiliates (other than Company and the Company’s
Subsidiaries), or any stockholder, officer, director or “associate” (as such
term is defined in the rules and regulations promulgated under the Securities
Act) of any such Person, is a party, (B) all indenture, loan or credit
agreements, note agreements, deeds of trust, mortgages, security agreements,
promissory notes and other Contracts relating to or evidencing Indebtedness, (C)
all Contracts granting any option to purchase assets, or acquire an exclusive
license, preemptive right, right of first refusal or similar right to any
Person, (D) all covenants not to compete or similar restriction on its ability
to conduct a business and any standstill agreements, (E) all agreements to
register securities under the Securities Act, and (F) all Contracts with the
five (5) largest customers (based on net sales by the Company and its
Subsidiaries) of the Company and its Subsidiaries, taken as a whole, for the
most recently completed fiscal year and for the period beginning on December 28,
2008 and ending on the Balance Sheet Date (the Contracts described in clauses
(A) through (F) above, collectively referred to as the “Material Contracts”). To
the Knowledge of the Company, all of the Material Contracts are valid, binding
and in force and effect on the Company. Neither the Company nor any of its
Subsidiaries is in default under any material provision of any of such Material
Contracts, except where any such default would not have a Material Adverse
Effect.

(ii)       As of the date hereof, neither the Company nor any of its
Subsidiaries has received any written communication from any other party to the
Material Contracts stating that such other party has decided or plans to
terminate or otherwise discontinue such Contract and, to the Knowledge of the
Company, no other party to any such Material Contract is in default under any
provision thereof, except in each case where such termination or discontinuance
or default would not have a Material Adverse Effect.

 

 

16

 

--------------------------------------------------------------------------------



(iii)      None of the Company or any of its Subsidiaries is a party to or bound
by any guaranty of indebtedness of another Person other than in favor of the
holders of the Notes.

 

(t)

Employee Benefits.

(i)        The Company has made available to the Purchaser accurate and complete
copies of all Company Plan documents. Neither the Company nor any Subsidiary nor
any ERISA Affiliate has ever maintained or contributed to any “defined benefit
plan” as defined in Section 3(35) of ERISA, nor do any of them have a current or
contingent obligation to contribute to, or Liability with respect to, any
“multiemployer plan” (as defined in Section 3(37) of ERISA), or any multiple
employer plan within the meaning of ERISA Section 210 or Code Section 413(c), or
any “multiple employer welfare arrangement” (as defined in ERISA Section 3(40)).
No Company Plan is subject to Section 412 of the Code.

(ii)       The Company Plans have been operated, administered and maintained in
all material respects in accordance with their terms and applicable Law. Each
Company Plan intended to be qualified under Section 401(a) of the Code and any
related trust thereunder intended to be exempt from federal income taxation
under Section 501(a) of the Code has either (A) applied for a favorable
determination letter, prior to the expiration of the requisite remedial
amendment period under applicable Treasury Regulations or IRS pronouncements,
but has not yet received a response, (B) obtained at least one favorable
determination, notification, advisory and/or opinion letter, as applicable, on
which the Company is entitled to rely, as to its qualified status from the IRS,
or (C) still has a remaining period of time to apply for such a determination
letter from the IRS and to make any amendments necessary to obtain a favorable
determination, and nothing has occurred with respect to the operation of such
Company Plan that would reasonably be expected to cause the revocation of such
most recent determination (if any), or the imposition of any Liability, penalty
or tax under ERISA or the Code, except where any failure to comply has not had,
nor reasonably would be expected to have, a Material Adverse Effect.

(iii)      None of the Company Plans provides for post-employment life or health
insurance, benefits or coverage for any participant or any dependent of a
participant, except as may be required under Section 4980B of the Code, Part 6
of Subtitle B of Title I of ERISA, and the regulations thereunder, or as may be
required under the American Recovery and Reinvestment Act of 2009, Title III,
Section 3001, and except at the expense of the participant or the participant’s
dependent(s).

(iv)      Except as set forth on Schedule 4(t)(iv) or as otherwise contemplated
by this Agreement or the Transactions contemplated hereby, neither the execution
and delivery of this Agreement nor the consummation of the Transactions will (A)
result in any payment becoming due to any Company employee, (B) increase any
benefits otherwise payable under any Company Plan, or (C) result in the
acceleration of the time of payment or vesting of any such benefits under any
Company Plan.



 

17

 

--------------------------------------------------------------------------------



 

(u)

Labor.

(i)        Neither the Company nor any of its Subsidiaries is a party to any
labor or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Company or any of its
Subsidiaries.

(ii)       No Employees are represented by any labor organization. No labor
organization or group of employees of the Company or any of its Subsidiaries has
made a pending demand for recognition, and there are no representation
proceedings or petitions seeking a representation proceeding presently pending
or, to the Knowledge of the Company, Parent and Seller, threatened to be brought
or filed, with the National Labor Relations Board or other labor relations
tribunal. To the Knowledge of the Company, Parent and Seller, there is no
organizing activity involving the Company or any of its Subsidiaries pending or
threatened by any labor organization or group of employees of the Company or any
of its Subsidiaries.

(iii)      There are no (A) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (B) material grievances or other labor disputes pending or, to
the Knowledge of the Company, Parent and Seller, threatened against or involving
the Company or any of its Subsidiaries. To the Knowledge of the Company, Parent
and Seller, there are no unfair labor practice charges, grievances or complaints
pending or threatened by or on behalf of any employee or group of employees of
the Company that would be reasonably expected to have a Material Adverse Effect.

(iv)      There are no complaints, charges or claims against the Company or any
of its Subsidiaries pending with any Governmental Authority, or, to Knowledge of
the Company, Parent and Seller, that have been threatened in writing to be
brought or filed, with any Governmental Authority based on, or arising out of,
the employment or termination of employment or failure to employ by the Company
or any of its Subsidiaries, of any individual. There has been no “mass layoff”
or “plant closing” (as defined by the Worker Adjustment and Retraining
Notification Act of 1988, as amended) with respect to the Company or any of its
Subsidiaries within the six (6) months prior to Closing.

(v)       To the Knowledge of the Company, Parent and Seller, none of the
officers or employees listed on Schedule 2(a)(xv) intends to terminate his or
her employment with the Company, and the Company does not have a present
intention to terminate the employment of any such officer or employee.

(v)       Related Party Transactions. Schedule 4(v) lists all material Contracts
to which the Company, on the one hand, and Parent, Seller or any of their
Affiliates (other than Company and the Company’s Subsidiaries), or any
stockholder, officer, director or “associate” (as such term is defined in the
rules and regulations promulgated under the Securities Act), on the other hand,
are parties. Except as set forth in Schedule 4(v) or as otherwise contemplated
by the Transactions or the Transaction Documents, to the Knowledge of the
Company, no director or officer of the Company or any of its Subsidiaries (i)
owns any direct or indirect interest of any kind in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
(excluding Parent, Seller or any of their Affiliates) which is (A) a competitor,
supplier, customer, landlord, tenant,

 

18

 

--------------------------------------------------------------------------------



creditor or debtor of the Company or any of its Subsidiaries, (B) engaged in a
business related to the business of the Company or any of its Subsidiaries, or
(C) a participant in any transaction to which the Company or any of its
Subsidiaries is a party, or (ii) is a party to any Contract with the Company or
any of its Subsidiaries.

 

(w)

Environmental, Health and Safety Matters.

(i)        Except as set forth on Schedule 4(w), the Company and its
Subsidiaries are in compliance in all material respects with all Environmental,
Health and Safety Requirements.

(ii)       Except for such matters which have not resulted and would not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries has received any notice, claim, subpoena, or
report from any Person (A) alleging any violation by such entity of any
Environmental, Health and Safety Requirements, (B) asserting any claim that the
Company or any of its Subsidiaries is liable to conduct any investigatory,
remedial or corrective actions under Environmental, Health and Safety
Requirements at any real property formerly or currently occupied by the Company
or any of its Subsidiaries, or (C) asserting any other liability under
Environmental, Health and Safety Requirements.

(iii)      The Company has furnished or made available to the Purchaser all
environmental audits, reports and other material environmental documents
(including, without limitation, Phase I and Phase II site assessments) that are
in its possession or under its reasonable control and relate to the Company or
any of its Subsidiaries or their operation of any facilities or real property
ever owned, operated or leased by the Company or any of its Subsidiaries.

(x)           Customers. Schedule 4(x) sets forth a true and complete list of
the five (5) largest customers (based on net sales by the Company and its
Subsidiaries) of the Company and its Subsidiaries, taken as a whole, for the
most recently completed fiscal year and sets forth opposite the name of each
such customer the percentage of consolidated net sales of the Company and its
Subsidiaries, taken as a whole, attributable to such customer and distributor.
Schedule 4(x) also sets forth, for the period beginning on December 28, 2008 and
ending on the Balance Sheet Date, a true and complete list of the five (5)
largest customers (based on net sales by the Company and its Subsidiaries) of
Company and its Subsidiaries, taken as a whole, for the current fiscal year and
sets forth opposite the name of each such customer the percentage of
consolidated net sales of the Company and its Subsidiaries, taken as a whole,
attributable to such customer.

(y)           SEC Filings. Parent’s Annual Reports on Form 10-K for the fiscal
years ended December 29, 2007 and December 27, 2008, and all other reports,
registration statements, definitive proxy statements or information statements
filed by it or any of its Subsidiaries subsequent to December 27, 2008 under the
Securities Act, or under the Exchange Act, in the form filed (collectively, the
“SEC Filings”) with the SEC as of the date filed, (i) complied in all material
respects as to form with the applicable requirements under the Securities Act or
the Exchange Act, as the case may be, and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements

 

19

 

--------------------------------------------------------------------------------



therein, in the light of the circumstances under which they were made, not
misleading; and each of the financial statements contained in or incorporated by
reference into any such SEC Filing (including the related notes and schedules)
fairly presented in all material respects Parent’s financial position and that
of its Subsidiaries as of the date of such statement, and each of the
consolidated balance sheets, consolidated statements of earnings, consolidated
statements of stockholders’ equity and comprehensive income, and consolidated
statements of cash flows or equivalent statements in such SEC Filings (including
any related notes and schedules thereto) fairly and accurately presented in all
material respects, the results of operations, changes in stockholders’ equity
and changes in cash flows, as the case may be, of Parent and its Subsidiaries
for the periods to which those statements relate, in each case in accordance
with GAAP consistently applied during the periods involved, except in each case
as may be noted therein, and subject to normal year-end audit adjustments and as
permitted by Form 10-Q in the case of unaudited statements.

(z)       Solvency. Seller, individually, is, and the Company, Parent and
Seller, taken as a whole on a consolidated basis, are, and after consummating
the Transactions will be, Solvent.

(aa)     Disclosure. The Company has made available to the Purchaser all the
information reasonably available to the Company that the Purchaser has requested
for deciding whether to acquire the Purchased Shares. To the Knowledge of the
Company, no representation or warranty of the Company contained in this
Agreement, as qualified by the Disclosure Schedule, and no certificate furnished
or to be furnished by the Company, Parent or Seller to Purchaser at the Closing
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

5.             REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE
PURCHASER. The Purchaser hereby represents and warrants to Parent and Seller
that the following representations and warranties are true and correct as of the
date hereof, and they will be true and correct in all material respects (except
to the extent that such representations and warranties are qualified by the term
“material” or contain a term such as “Material Adverse Effect,” in which case
such representations and warranties (as so written, including the term
“material” or “Material Adverse Effect”) will be true and correct in all
respects), except as otherwise indicated.

(a)       Organization, Good Standing and Qualification. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of Japan and has all requisite corporate power and authority necessary to own,
lease and operate all of its properties and assets and to carry on its business
as it is now being conducted.

(b)       Authority. The Purchaser has all necessary corporate power, authority
and legal capacity to execute and deliver this Agreement and the other
Transaction Documents and to consummate the Transactions. The execution and
delivery of the Transaction Documents, the performance by the Purchaser of its
obligations thereunder, and the consummation by the Purchaser of the
Transactions, have been duly authorized and approved by all necessary corporate
action of the Purchaser and no other corporate action on the part of such Party
is necessary to authorize the execution, delivery and performance by the
Purchaser of the

 

 

20

 

--------------------------------------------------------------------------------



Transaction Documents and the consummation of the Transactions. This Agreement
has been, and each of the other Transaction Documents will be at their execution
and delivery to the Purchaser, duly and validly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery hereof and
thereof by each of the Company, Parent and Seller, constitutes, and each of the
other Transaction Documents when so executed and delivered, will constitute,
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at Law or in equity.

(c)       No Conflicts. None of the execution and delivery of this Agreement or
any of the other Transaction Documents by the Purchaser, the consummation by the
Purchaser of the Transactions, or compliance by the Purchaser with any of the
terms or provisions of the Transaction Documents, will conflict with or result
in a violation of any applicable Law.

(d)       Purchase for Own Account. The Purchased Shares are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, in the
ordinary course of business, and not with a view to the distribution thereof.
The Purchaser does not have any agreement or understanding, whether or not
legally binding, direct or indirect, with any other Person, to sell or otherwise
distribute the Purchased Shares. Notwithstanding the foregoing, the Parties
acknowledge (i) that the Purchaser does not agree to hold any of the Purchased
Shares for any minimum or other specific term, and (ii) the Purchaser’s right at
all times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws and as otherwise
contemplated by this Agreement.

(e)       Investment Experience. The Purchaser understands that the purchase of
the Purchased Shares involves substantial risk. The Purchaser has experience as
an investor in securities of companies and acknowledges that the Purchaser is
able to bear the economic risk of its investment in the Purchased Shares, and
has such knowledge and experience in financial or business matters to be capable
of evaluating the merits and risks of this investment in the Purchased Shares
and protecting the Purchaser’s own interests in connection with this investment.

(f)        Status of the Purchaser. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 promulgated under the Securities Act. The
Purchaser acknowledges that the Purchased Shares were not offered to the
Purchaser by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which the Purchaser was
invited by any of the foregoing means of communications.

(g)       Reliance Upon the Purchaser’s Representations. The Purchaser
understands that the transfer of the Purchased Shares to it will not be
registered under the Securities Act on the ground that such transfer will be
exempt from registration under the Securities Act, and that the







 

21

 

--------------------------------------------------------------------------------



Company’s and the Purchaser’s reliance on such exemption is based on the
Purchaser’s representations set forth herein.

(h)       Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company, Parent and Seller regarding the
terms and conditions of the transfer of the Purchased Shares to the Purchaser
and the business, properties, prospects and financial condition of the Company
and its Subsidiaries and to obtain any additional information requested and,
subject to the accuracy of the representations and warranties of the Company and
Parent and Seller in Section 4(y) and 4(aa) hereof, has received and considered
all information the Purchaser deems relevant to make an informed decision to
purchase the Purchased Shares. Neither such inquiries nor any other
investigation conducted by or on behalf of the Purchaser or its representatives
or counsel thereof shall modify, amend or affect the Purchaser’s right to rely
on the truth, accuracy and completeness of such information and the
representations and warranties of the Company, Parent and Seller, contained in
this Agreement.

(i)        Restricted Securities. The Purchaser understands that the Purchased
Shares have not been, and will not upon transfer to the Purchaser be, registered
under the Securities Act and that the Purchaser may not Transfer any of the
Purchased Shares unless (i)(A) they are registered with the SEC and qualified by
state authorities, or (B) an exemption from such registration and/or
qualification requirements is available, (ii) upon request of the Company, the
Purchaser provides an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that the Transfer of the Purchased Shares may be made
without registration under the Securities Act or an exemption from such
registration and/or qualification requirements is available, and (iii) the
transferee agrees to be bound by the terms and conditions of this Agreement and
any of the Transaction Documents that place restrictions on the Purchased
Shares.

(j)        Legends. The Purchaser understands that the Purchased Shares and any
securities issued in respect of or exchange for the Purchased Shares, may bear
one or all of the following legends:

(i)        “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF
ANY STATE, MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT RELATING THERETO UNDER SUCH ACT OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS, AND ARE SUBJECT TO
THE TERMS OF THAT CERTAIN STOCK PURCHASE AGREEMENT, DATED AS OF JULY 2, 2009, AS
THE SAME MAY BE AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME. A COPY OF THE STOCK PURCHASE AGREEMENT IS
AVAILABLE FROM THE COMPANY UPON REQUEST.”

 

(ii)

Any legend set forth in, or required by, the other Transaction Documents.

(iii)      Any legend required by the securities laws of any state to the extent
such laws are applicable to the Purchased Shares and any securities issued in
respect of or exchange for the Purchased Shares represented by the certificate
so legended.

 

22

 

--------------------------------------------------------------------------------



In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on Transfer set forth in this Agreement. The Company
will promptly take all necessary actions to promptly remove the appropriate
portion of the legend and the stop transfer orders promptly upon delivery to the
Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act. It is agreed that the Company will not require opinions
of counsel for transactions made pursuant to Rule 144 promulgated under the
Securities Act except in unusual circumstances.

6.

CERTAIN POST-CLOSING COVENANTS.

(a)       Technology Collaboration Agreement. Promptly after the date of this
Agreement, the Company and the Purchaser shall diligently and in good faith
negotiate the terms and conditions of the Technology Collaboration Agreement
with a view toward agreeing upon and executing and delivering such agreement
within sixty (60) days following the Closing Date or such later date as may be
mutually agreed by the Parties.

(b)       Equity Incentive Plan. Promptly after the date of this Agreement, the
Seller and Purchaser shall diligently and in good faith negotiate the terms and
conditions of a newly created equity-based incentive plan for the Company that
aligns the total long term compensation of Company employees with the goals of
the Company (“Equity Incentive Plan”), as determined by the Board of Directors
of the Company, with a view towards agreeing upon and causing the Company to
adopt such plan within thirty (30) days following the Closing. It is understood
and agreed that the maximum size of the option pool of the Equity Incentive Plan
shall be fifteen percent (15%) of the Company’s outstanding capital stock on a
fully diluted basis as of the Closing Date (after giving effect to such fifteen
percent (15%) option pool of such Equity Incentive Plan). Promptly following the
Closing, the Seller and Purchaser shall cause their respective nominees who have
been elected to the Board of Directors of the Company to appoint a compensation
committee of such board and to appoint Purchaser’s nominee as the chairperson of
such committee to serve in such capacity until such time as the Equity Incentive
Plan is adopted by the Company’s board of directors and approved by the
Company’s stockholders.

(c)       Form UCC3. Promptly after the date of this Agreement, the Company
shall file with the Secretary of State of the State of Delaware, and provide to
the Purchaser true, correct and complete file-stamped copies of, UCC Financing
Statement Amendments on Form UCC3 terminating the effectiveness of (i) the UCC
Financing Statement on Form UCC1 in favor of The Bank of New York Mellon, as
Collateral Agent (First Lien), as the secured party, filed with the Delaware
Secretary of State on October 9, 2008 (Initial Financing Statement Filing # 2008
3429105); (ii) the UCC Financing Statement on Form UCC1 filed in favor of The
Bank of New York Mellon, as Collateral Agent (Second Lien), as the secured
party, filed with the Delaware Secretary of State on October 9, 2008 (Initial
Financing Statement Filing # 2008 3429634); and (iii) the UCC Financing
Statement on Form UCC1 in favor of The Bank of New York Mellon, as Collateral
Agent (Third Lien), as the secured party, filed with the Delaware Secretary of
State on October 9, 2008 (Initial Financing Statement Filing # 2008 3430111).

7.

INDEMNIFICATION.

 

23

 

--------------------------------------------------------------------------------



(a)       Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement shall survive the Closing
for a period of fifteen (15) months after the Closing Date. The covenants and
other agreements of the Parties set forth herein shall survive the Closing Date
until they are otherwise terminated, whether by their terms or as a matter of
applicable Law.

 

(b)

Indemnification Provisions for the Purchaser’s Benefit.

(i)        Parent and Seller, jointly and severally, shall indemnify, defend and
hold harmless the Purchaser, the Purchaser’s Affiliates, and their respective
directors, officers, employees, agents, successors and assigns (collectively,
the “Purchaser Indemnitees”) from and against the entirety of any Damages any of
the Purchaser Indemnitees may suffer, sustain or become subject to (including
any Damages a Purchaser Indemnitee may suffer, sustain or become subject to
after the end of any applicable survival period, provided that the Purchaser
makes a written claim for indemnification within the applicable survival period)
resulting from, arising out of, or caused by any inaccuracy or breach of any
representation or warranty of the Company, Parent or Seller contained in this
Agreement.

(ii)       The indemnification obligations of Parent and Seller under
Section 7(b)(i) hereof shall in no event exceed $5.0 million in the aggregate
(the “Indemnification Cap”); provided, however, that notwithstanding anything in
this Agreement to the contrary, the Indemnification Cap shall not apply to
indemnification claims based upon, arising out of or relating to any matter
constituting fraud.

(iii)      Parent and Seller shall not be liable to the Purchaser Indemnitees
for any Damages in connection with a claim pursuant to Section 7(b)(i) hereunder
unless and until the aggregate amount of such Damages exceed $200,000 (the
“Indemnity Basket”) and then, only for the amount by which Damages exceed the
Indemnity Basket.

(c)       Indemnification Provisions for Parent and Seller’s Benefit. The
Purchaser shall indemnify, defend and hold harmless Parent, Seller, their
Affiliates and their respective directors, officers, employees, agents,
successors and assigns (collectively, the “Seller Indemnitees”) from and against
the entirety of Damages any of the Seller Indemnitees may suffer, sustain or
become subject to (including any Damages a Seller Indemnitee may suffer, sustain
or become subject to after the end of any applicable survival period, provided
that the Seller makes a written claim for indemnification within the applicable
survival period) resulting from, arising out of, or caused by any breach or
inaccuracy of any representation or warranty of the Purchaser contained in this
Agreement.

(d)       Exclusive Remedy. Except in the case of fraud, or as otherwise
specified herein, the indemnities and the conditions thereon provided in this
Agreement shall be the sole and exclusive remedy for any breach of this
Agreement or arising out of the transactions contemplated hereby, whether
sounding in contract, tort, warranty, strict liability or any other form, and no
party shall be able to avoid the provisions set forth in this Article 7 by
electing to pursue some other remedy, provided, however, it being understood
that the foregoing shall not prohibit specific performance if available under
applicable law as a remedy exercisable by either party with respect to any
breach by the other parties hereto of any provision of this Agreement.

 

24

 

--------------------------------------------------------------------------------



8.

DEFINED TERMS. For the purposes of this Agreement:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, where the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

‘‘Affiliated Group’’ means an “affiliated group” within the meaning of
Section 1504(a) of the Code or any similar consolidated, combined or unitary
group defined under any similar or comparable provision of state, local or
foreign Tax Law.

“Business Day” means a day, except a Saturday or a Sunday, on which banks in New
York, New York and Tokyo, Japan, are open for business during normal banking
hours.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Plans” mean each “employee benefit plan”, as defined in Section 3(3) of
ERISA, and each other employment, consulting, bonus or other incentive
compensation, salary continuation during any absence from active employment for
disability or other reasons, supplemental retirement, cafeteria benefit (Section
125 of the Code) or dependent care (Section 129 of the Code), sick pay, tuition
assistance, club membership, employee discount, employee loan, vacation pay,
severance, deferred compensation, incentive, fringe benefit, perquisite, change
in control, retention, stock option, stock purchase, restricted stock or other
compensatory plan, policy, agreement or arrangement (including, without
limitation, any collective bargaining agreement) (A) that is currently
maintained, administered, contributed to or required to be contributed to by the
Company or any Subsidiary, (B) to which the Company or any Subsidiary is a party
or has any Liability, or (C) that covers any current or former officer,
director, employee or independent contractor (or any of their dependents) of the
Company, or any Subsidiary.

“Consolidated Tax Return” means a consolidated, combined or unitary Tax Return
and any returns of estimated income tax filed by Parent or any of its Affiliates
that includes the Company.

“Contract” means a loan instrument, credit agreement, debenture, indenture,
note, bond, mortgage, indenture, deed of trust, license, lease, contract,
agreement, commitment, obligation, or other legally binding arrangement, whether
written or oral.

“Damages” means all damages, awards, judgments, dues, penalties, fines,
out-of-pocket costs, obligations, deficiencies, amounts paid in settlement,
liabilities, Taxes, Liens, losses, expenses and fees, including court costs and
reasonable attorneys’ fees and expenses; provided, however, that for the
purposes of computing the amount of Damages incurred, paid, or accrued by a
Person, there shall be deducted an amount equal to the amount of any insurance
proceeds actually received by such Person or any of such Person’s Affiliates in
connection with the Damages or the circumstances giving rise thereto (it being
understood that no party shall be obligated to pursue any such proceeds as a
condition to recover Damages or otherwise); and

 

 

25

 

--------------------------------------------------------------------------------



provided further that Damages shall not include any consequential, incidental,
punitive or special damages.

“Environmental, Health and Safety Requirements” means all Laws relating to the
protection of the environment, natural resources or health and safety of persons
(including, without limitation, employees), including without limitation, Laws
relating to emissions, discharges, releases or threatened releases of Hazardous
Substances into or on land, ambient air, surface water, groundwater, personal
property or structures (including the protection, cleanup, removal, remediation
or damage thereof), or otherwise related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, discharge or
handling of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person at any relevant time considered a single
employer under Code Section 414 with the Company or any Subsidiary; or any
member of a controlled group of corporations, groups of trades or businesses
under common control or affiliated service group that includes the Company or
any Subsidiary (as defined for purposes of Section 414(b), (c) and (m) of the
Code).

“Exchange Act” means the United States Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the SEC promulgated
from time to time thereunder, all as the same shall be in effect at the time.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“Hazardous Substance” means any substance, material or waste that is regulated
or governed by any Environmental, Health and Safety Requirements, including,
without limitation, any substance, material or waste that is defined, used or
listed as “hazardous waste,” “extremely hazardous waste,” “restricted hazardous
waste,” “hazardous substance,” “hazardous material,” “toxic substance,” “toxic
waste,” “solid waste,” “pollutant” or “contaminant” under any applicable Law.

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) and prepayment penalties (if any) in respect of (A)
indebtedness of such Person for money borrowed and (B) indebtedness evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable, (ii) all obligations of such Person issued
or assumed as the deferred purchase price of property, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities arising in the Ordinary Course of Business), (iii) all
obligations of such Person under leases required to be capitalized in accordance
with GAAP, (iv) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction, and (v) all obligations of the type referred to in clauses (i)
through (iv) of any Persons for the payment of which such

 

 

26

 

--------------------------------------------------------------------------------



Person is responsible or liable or for which any property or asset of such
Person is secured by a Lien, under any legally binding obligation, including as
obligor, guarantor, surety or otherwise.

“Intellectual Property” means all intellectual property or other proprietary
rights of every kind throughout the world arising from or in respect of: (a)
inventions, utility models and invention disclosures, (b) patents, patent
applications and patent disclosures, together with all revisions, renewals,
extensions, reexaminations, provisionals, reissuances, continuations,
continuations-in-part, divisionals and patents of addition thereof and any
applications for any of the foregoing, and all filings claiming priority to or
serving as a basis for priority thereof, (c) trademarks, service marks, trade
names, trade dress, corporate names, logos, slogans, domain names, uniform
resource locators (URLs), packaging design, any other source identifiers of any
kind or nature, together with all translations, adaptations, derivations and
combinations thereof, all common law rights therein, and the goodwill associated
with all of the foregoing, and any applications (including intent to use
applications), registration and renewals for any of the foregoing, (d)
copyrights, copywritable works, website content, all derivative works thereof,
and any copyright applications, registrations and renewals in connection
therewith, (e) mask works, design rights and any applications, registrations and
renewals for any of the foregoing, (f) industrial designs and any applications,
registrations and renewals for industrial designs, (g) technology, trade
secrets, know-how and confidential or proprietary business or technical
information, and (h) Software.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge” means, with respect to any Person, the actual knowledge of the Chief
Executive Officer and President, Chief Financial Officer, Chief Technology
Officer and General Counsel of such Person and such knowledge as would
reasonably be expected to be known by such Persons in the ordinary and usual
course of the performance of the duties and professional responsibilities of
such offices.

“Law” means any foreign, federal, state or local law (including common law)
statute, ordinance, code, rule, regulation, or Order issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
any Governmental Authority.

“Liability” means any debt, loss, damage, adverse claim, liability or obligation
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
whether in contract, tort, strict liability or otherwise).

“Lien” means all liens, pledges, charges, mortgages, encumbrances, transfer
restrictions, adverse rights, leases, charges, pledges or claims and security
interests of any kind or nature whatsoever (including any restriction on the
right to vote or transfer the same, except for such transfer restrictions of
general applicability as may be provided under the Securities Act and the “blue
sky” Laws of the various States of the United States) .

“Material Adverse Effect” means any condition, change, situation or set of
circumstances that has had or would reasonably be expected to have a material
adverse effect on (i) the Company and its Subsidiaries, taken as a whole, or the
business, assets, properties,

 

 

27

 

--------------------------------------------------------------------------------



liabilities, financial condition, operations, or results of operations of the
Company and its. Subsidiaries, taken as a whole, or (ii) the ability of the
Seller to consummate the transactions contemplated by the Transaction Documents
or perform its material obligations under the Transaction Documents; excluding,
however, any condition, change, situation or set of circumstances or effect that
directly and primarily results from (A) changes adversely affecting the United
States or global economy as a whole (so long as the Company and its
Subsidiaries, taken as a whole, are not disproportionately affected thereby),
(B) changes adversely affecting the industry in which the Company and its
Subsidiaries operate (so long as the Company and its Subsidiaries, taken as a
whole, are not disproportionately affected thereby), (C) acts of terrorism or
war, (D) changes in applicable Laws or in GAAP, (E) public or industry knowledge
of the Transaction, or (F) the consummation of the Transactions or any action by
any Party required to be taken pursuant to this Agreement or reasonably
necessary to consummate the Transactions.

“Notes” means, collectively, (i) the 7% Senior Secured Notes issued pursuant to
the Purchase Agreement, dated as of July 17, 2006, among NextWave Wireless LLC,
each Guarantor from time to time party thereto, the Purchasers set forth in
Schedule 1.2B thereto, and The Bank of New York, (ii) the Senior-Subordinated
Secured Second Lien Notes issued pursuant to the Second Lien Subordinated Note
Purchase Agreement, dated as of October 9, 2008, among NextWave Wireless LLC,
Parent, each Guarantor thereto from time to time party thereto, the purchasers
set forth in Schedule 1.2B thereto and the Bank of New York Mellon, and (iii)
the Third Lien Subordinated Secured Convertible Notes issued pursuant to the
Third Lien Subordinated Exchange Note Exchange Agreement, dated as of October 9,
2008, Parent, NextWave Wireless LLC, each Guarantor from time to time party
thereto, the purchasers set forth in Schedule 1.2 thereto, and The Bank of New
York Mellon.

“Note Agreements” means, collectively, as may be amended from time to time, (i)
the Purchase Agreement, dated as of July 17, 2006, among NextWave Wireless LLC,
each guarantor from time to time party thereto, the purchasers set forth in
Schedule 1.2B thereto, and The Bank of New York; (ii) the Second Lien
Subordinated Note Purchase Agreement, dated as of October 9, 2008, among
NextWave Wireless LLC, Parent, each guarantor from time to time party thereto,
the purchasers set forth in schedule 1.2B thereto, and The Bank of New York
Mellon; (iii) the Third Lien Subordinated Exchange Note Exchange Agreement,
dated as of October 9, 2008, among Parent, NextWave Wireless LLC, each guarantor
from time to time party thereto, the purchasers set forth in Schedule 1.2
thereto, and The Bank of New York Mellon; and (iv) all loan documents related to
the agreements referenced in (i) through (iii) above.

“Order” means any order, award, injunction, judgment, decree, ruling, writ,
assessment or arbitration award entered, issued, made or rendered by any
Governmental Authority and any settlement agreement or stipulation.

“Ordinary Course of Business” means the ordinary course of business of Company
and its Subsidiaries consistent with past practice. When determining whether any
occurrence, event, incident, action, failure to act or transaction is in the
Ordinary Course of Business, the Parties shall take into consideration, among
other things and without limitation (i) the frequency with which such
occurrence, event, incident, action, failure to act or transaction occurred (or
failed to occur) and (ii) quantitative factors such as costs and amounts
involved in the particular

 

28

 

--------------------------------------------------------------------------------



occurrence, event, incident, action, failure to act or transaction in question
(relative to that involved in similar occurrences, events, incidents, actions,
failures to act or transactions.

“Owned Registered IP” means (A) each issued patent owned by the Company or any
of its Subsidiaries, (B) each pending patent application filed by or on behalf
of the Company or any of its Subsidiaries, (C) each trademark registration,
service mark registration, and copyright registration owned by the Company or
any of its Subsidiaries, (D) each application for trademark registration,
service mark registration, and copyright registration made by or on behalf of
the Company or any of its Subsidiaries, and (E) each domain name registered by
or on behalf of the Company or any of its Subsidiaries.

“Permits” means any licenses, franchises, permits, consents, certificates,
approvals and authorizations of, from or required by a Governmental Authority.

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been disclosed to Purchaser, (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings, (iii) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course of Business that are not material to
the business, operations and financial condition of the properties and assets of
the Company so encumbered, (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Authority, provided that such
regulations have not been violated by the Company or any of its Subsidiaries,
(v) statutory or common law liens to secure obligations to landlords, lessors or
renters under leases or rental agreements, (vi) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance or similar programs mandated by applicable Law, (vii) any right, title
or interest of a licensor under a license disclosed in the Disclosure Schedule
or entered into in the Ordinary Course of Business that are immaterial to the
Company and its Subsidiaries in the absence of any default by the licensee,
(viii) leases or subleases disclosed in the Disclosure Schedule or entered into
in the Ordinary Course of Business following the date of this Agreement that are
immaterial to the Company and its Subsidiaries, (ix) licenses or sublicenses
granted to others pursuant to any Contract, (x) immaterial, non-exclusive
licenses or sublicenses that are not required to be included on the Disclosure
Schedule.

“Person” means any individual, corporation, limited liability company,
partnership, association, firm, joint venture, joint-stock company, trust,
unincorporated organization, or any other entity, including a Governmental
Authority or political subdivision thereof.

“Proceeding” means any proceeding, action, arbitration, audit, hearing,
investigation, charge, complaint, claim, demand, litigation or suit, foreign or
domestic (whether civil, criminal, legal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.

“SEC” means the United States Securities and Exchange Commission.

 

 

29

 

--------------------------------------------------------------------------------



“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute thereto, and the rules and regulations of the SEC promulgated
from time to time thereunder, all as the same shall be in effect at the time.

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the then fair saleable value of the property of such
Person is (x) greater than the total amount of liabilities (including disputed,
contingent and unliquidated liabilities but excluding amounts payable under
intercompany promissory notes and the like) of such Person and (z) not less than
the amount that will be required to pay the probable liabilities on such
Person’s then existing debts as they become absolute and matured, (b) such
Person’s capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due, and (ii) such Person is
“solvent” within the meaning given that term and similar terms under the U.S.
Bankruptcy Code, 11 U.S.C. 101 et seq., and applicable Laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Software” means any and all computer programs, whether in source code or object
code form, together with all related documentation.

“Subsidiary” means, with respect to any Party, any Person of which such Party
directly or indirectly owns voting securities, other voting rights or voting
partnership interests which are sufficient to elect at least a majority of such
Person’s board of directors or other governing body (or, if there are no such
voting interests, such Party directly or indirectly owns fifty percent (50%) or
more of the equity interests of such Person).

‘‘Tax Return’’ means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and other taxes of any kind
whatsoever, (ii) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i), and (iii) any transferee liability in respect of any items described
in clauses (i) and/or (ii) payable by reason of contract, assumption, transferee
liability, operation of Law, Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof of any analogous or similar provision under
Law) or otherwise.

“Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

 

 

30

 

--------------------------------------------------------------------------------



“Transaction Documents” means, collectively, this Agreement (including the
Disclosure Schedule), the Stockholders Agreement, the Registration Rights
Agreement, and any and all other agreements, instruments, documents, schedules,
exhibits and certificates entered into pursuant to this Agreement or any of the
foregoing; provided, however, that “Transaction Documents” does not include the
Technology Collaboration Agreement.

“Transfer” means, with respect to any Common Stock, any transfer, sale, gift,
exchange, assignment (including by operation of law) or pledge of, or the
creation of any Lien on such Common Stock or making any other disposition
thereof.

9.

MISCELLANEOUS.

(a)           Successors and Assigns. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the Parties. The rights and obligations of each Party
hereunder may not be assigned to any Person without the prior written consent of
each other Party hereto.

 

(b)

Governing Law; Jurisdiction; Waiver of Jury Trial.

(i)        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California, applicable to contracts executed in
and to be performed entirely within that state; provided, however, that the
Federal Arbitration Act shall apply in lieu of any arbitration law or rules that
may now exist or hereafter be enacted dealing with the subject of arbitration.

(ii)       Except as provided in Section 9(c) hereof, all disputes arising out
of or in connection with this Agreement or any relationship created by or in
accordance with this Agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (the “Rules”) by three
arbitrators. Judgment on the award rendered by the panel of arbitrators shall be
binding upon the Parties and may be entered in any court having jurisdiction
thereof. The Company, Parent and Seller, on the one hand, shall nominate one
arbitrator, and the Purchaser, on the other hand, shall nominate one arbitrator.
The arbitrators so nominated shall jointly nominate the third arbitrator within
fifteen (15) days following the confirmation of both Party-nominated
arbitrators. If the Party-nominated arbitrators cannot agree on the third
arbitrator, then such third arbitrator shall be selected as provided in the
Rules. The place of the arbitration and all hearings and meetings shall be New
York, New York unless all Parties to the arbitration otherwise agree. The
arbitrator shall apply the governing law as set forth in this Agreement. The
language of the arbitral proceedings shall be English. The arbitrators shall not
issue any award, grant any relief or take any action that is prohibited by or
inconsistent with the provisions of this Agreement. For the avoidance of doubt,
the arbitrators may include attorney’s fees in any award. The arbitrators may
order the pre-hearing production or exchange of documentary evidence and may
require written submissions from the Parties, but may not otherwise order
pre-hearing depositions or discovery. Unless the Parties otherwise agree, the
arbitrators shall not have the power to appoint experts. The Federal Rules of
Evidence shall apply to the arbitration. Each Party shall bear its own
attorney’s fees in connection with any arbitral proceedings.

 

 

31

 

--------------------------------------------------------------------------------



(iii)      No arbitration pursuant to this Section 9(b) shall be commenced until
the Party intending to request arbitration has first given thirty (30) days
written notice of its intent to the other Parties and has offered to meet and
confer with one or more responsible executives of such other Parties in an
effort to resolve the dispute(s) described in detail in such written notice. If
one or more responsible executives of the Company, Parent and Seller, on the one
hand, and the Purchaser, on the other hand, agree, within thirty (30) days after
receipt of such written notice, to meet and confer with the requesting Party,
then no arbitration shall be commenced until the executives have met and
conferred in an effort to resolve the dispute(s) or until sixty (60) days has
elapsed from the date such written notice has been given.

(iv)      The provisions of this Section 9(b) shall not be construed as
prohibiting any party to this Agreement from applying pursuant to Section 9(c)
hereof to any court of competent jurisdiction for such specific performance,
injunctive and/or other equitable relief as may be necessary to protect that
party from irreparable harm or injury or to preserve the status quo pending
resolution of a dispute.

(c)       Specific Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to seek specific
performance, injunctive and/or other equitable relief to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of competent jurisdiction without bond or other security
being required, this being in addition to any other remedy to which they may be
entitled at law or in equity.

(d)       Expenses. Except as otherwise expressly provided in this Agreement,
each Party to this Agreement will bear its respective expenses incurred in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement and the consummation of the Transactions,
including all fees and expenses of agents, representatives, counsel, financial
advisors and accountants, and other professional fees and expenses.

(e)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

(f)        Headings. The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to articles, sections,
paragraphs, exhibits and schedules will, unless otherwise provided, refer to
articles, sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by
reference.

(g)       Notices. All notices required or permitted to be given hereunder shall
be in writing and may be delivered by hand, by air mail, by internationally
recognized private courier (for delivery in no fewer than two (2) Business
Days), or by facsimile. Except as provided otherwise herein, notices delivered
by hand shall be deemed given upon receipt; notices delivered by air mail shall
be deemed given ten (10) days after being deposited in the mail system, postage
prepaid; notices delivered by internationally recognized private courier shall
be deemed given on the second Business Day following deposit with the private
courier for delivery

 

 

32

 

--------------------------------------------------------------------------------



in no fewer than two (2) Business Days; and notices delivered by facsimile shall
be deemed given twenty-four hours (24) after the sender’s receipt of
confirmation of successful transmission. All notices shall be addressed as
follows:

If to the Company, Parent or Seller,

 

NextWave Wireless Inc.

10350 Science Center Drive, Suite 210

San Diego, CA 92121-1138

Attn: Frank A. Cassou

 

If to the Purchaser,

 

NTT DoCoMo, Inc.

2-11-1, Nagata-cho, Chiyoda-ku

Tokyo 100-6150 Japan

Attn: Managing Director, R&D Strategy Department

 

with a copy (which shall not constitute notice) to,

 

Squire, Sanders and Dempsey L.L.P.

Gaikokuho Kyodo Jigyo Horitsu Jimusho

Ebisu Prime Square Tower, 16/F

1-1-39 Hiroo, Shibuya-ku

Tokyo 150-0012

Japan

Attn: Stephen E. Chelberg, Esq.

and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 9(g).

(h)       Amendments. This Agreement may be amended only with the written
consent of the Company, Parent and the Purchaser. Any amendment effected in
accordance with this Section 9(h) will be binding upon the Purchaser, Parent,
the Company and their respective successors and assigns.

(i)        Reporting and Publicity. Except as otherwise required by Law or
applicable stock exchange rules, press releases and other publicity concerning
the transactions contemplated by the Transaction Documents or the Technology
Collaboration Agreement shall be made only with the prior agreement of the
Company and Parent, on the one hand, and the Purchaser, on the other hand (and
in any event, the Parties hereto shall use all reasonable efforts to consult and
agree with each other with respect to the content of any such required press
release or other publicity). Notwithstanding anything herein to the contrary,
the Purchaser agrees that Parent may describe the terms of the Transactions in a
press release and in a Current Report on Form 8-K to be filed with the SEC, and
that it intends to file the Transaction Documents as exhibits to a Parent
periodic or current report. The Parent and Purchaser shall cooperate with one
another in

 

 

33

 

--------------------------------------------------------------------------------



determining whether to request, and if so, taking reasonable steps to obtain,
confidential treatment of portions of the Transaction Documents.

(j)        Waivers. The waiver by a Party of any breach of any of the terms,
covenants or conditions of this Agreement or of any right or privilege conferred
by this Agreement shall not be construed as a subsequent waiver of any such
terms, covenants, conditions, rights or privileges or as a waiver of any other
terms, covenants, conditions, rights or privileges. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving Party.

(k)       Replacement of Shares. If any certificate or instrument evidencing any
Purchased Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.

(l)        Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
Further, the Parties agree to use commercially reasonable efforts to replace
such unenforceable provision of this Agreement with an enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such unenforceable provision.

(m)      Entire Agreement. This Agreement and the other Transaction Documents,
together with all exhibits and schedules hereto and thereto, constitute the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and supersede any and all prior negotiations, correspondence,
agreements and understandings between the parties with respect to the subject
matter hereof.

(n)       Further Assurances. From and after the date of this Agreement, upon
the request of the Company or the Purchaser, the Company and the Purchaser will
take such actions, including the execution and delivery of instruments,
documents or other writings, as is reasonably necessary or desirable to confirm
and carry out and to effectuate fully the intent and purposes of this Agreement.

(o)       Meaning of “Include” and “Including”. Whenever in this Agreement the
word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.

(p)       No Presumption Against Drafting Party. Each of the Parties
acknowledges that each Party has been represented by counsel in connection with
this Agreement and the Transactions and that the Parties have participated
jointly in the drafting of this Agreement. Accordingly, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of

 

 

34

 

--------------------------------------------------------------------------------



proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.

(q)       No Third-Party Beneficiaries. This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any Person other than
the Parties and their respective successors and permitted assigns, to create any
agreement of employment with any Person, or to otherwise create any third-party
beneficiary hereto.

(r)        Facsimile and E-mail Signatures. Any signature page hereto delivered
by facsimile machine or by e-mail (including in portable document format (pdf),
as a joint photographic experts group (jpg) file, or otherwise) shall be binding
to the same extent as an original signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto. Any Party who delivers
such a signature page agrees to later deliver an original counterpart to any
Party who requests it.

(s)       Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS

* * *

 

 

35

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized signatories as of the date first above
written.

PACKETVIDEO CORPORATION

 

 

By:

   /s/    James C. Brailean

 

Name:

James C. Brailean, Ph.D.

 

Title:

President and Chief Executive Officer

 

 

NEXTWAVE WIRELESS INC.

 

 

By:

   /s/    James C. Brailean

 

Name:

James C. Brailean, Ph.D.

 

Title:

President and Chief Executive Officer

 

 

NEXTWAVE BROADBAND INC.

 

 

By:

   /s/    James C. Brailean

 

Name:

James C. Brailean, Ph.D.

 

Title:

President

 

 

NTT DOCOMO, INC.

 

 

By:

   /s/    Ryuji Yamada

 

Name:

Ryuji Yamada

 

Title:

President and Chief Executive Officer

 

 



 

 